             Case 1:20-cv-01066-VSB Document 43 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             12/17/2020
RICHARD BAEZ,                                             :
                                                          :
                                         Plaintiff,       :
                                                          :               20-cv-1066 (VSB)
                           -against-                      :
                                                          :                    ORDER
RCO RESTORATION CORP., et al.                             :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In accordance with my comments at the Order to Show Cause hearing on December 16,

2020, it is hereby:

        ORDERED that default judgment is entered as to liability in favor of Plaintiff and against

Defendants RCO Restoration Corp. and William Morocho.

        IT IS FURTHER ORDERED that Plaintiff shall submit a letter on or before December

24, 2020, detailing authority related to whether or not I am authorized to enter default judgment

against Defendant Darwin Doe, who is sued under an alias and whose last name is not known to

Plaintiff.

        I will refer this case for an inquest on damages only after the issue of liability is settled

for all defendants.

SO ORDERED.

Dated: December 17, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
